                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



PATRICIA MARIE NEFF,                      No. ED CV 17-2225-DFM

          Plaintiff,                      MEMORANDUM OPINION AND
                                          ORDER
             v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

          Defendant.



      Plaintiff Patricia Marie Neff appeals from the Social Security
Commissioner’s final decision denying her application for Disability Insurance
Benefits (“DIB”) The Commissioner’s decision is affirmed and this case is
dismissed with prejudice.
                                BACKGROUND
      Plaintiff filed an application for DIB on March 24, 2014, alleging
disability beginning on September 1, 2012.1 See Dkt. 18, Administrative
Record (“AR”) 182-88. After being denied initially and upon reconsideration,


      Plaintiff later amended her alleged onset date to January 3, 2013. See
      1

AR 23, 40.
Plaintiff timely requested and received a hearing before an Administrative Law
Judge (“ALJ”) on June 3, 2016. See AR 69, 80-113. At the hearing, the ALJ
heard testimony by Plaintiff and an impartial vocational expert (“VE”). See
AR 35-60. On August 5, 2016, the ALJ issued an unfavorable decision finding
Plaintiff not disabled. See AR 20-31.
      The ALJ determined that Plaintiff had the severe impairments of
degenerative disc disease of the lumbar spine, scoliosis, left shoulder
osteoarthritis with tendinitis, and migraines. See AR 25. The ALJ also found
that Plaintiff retained the residual functional capacity (“RFC”) to perform light
work with the following limitations:
      She is capable of lifting, carrying, pushing and/or pulling ten
      pounds frequently and 20 pounds occasionally while being limited
      to frequent pushing/pulling with the left upper extremity and
      frequent operation of foot controls with the right lower extremity.
      She is capable of standing and/or walking for four hours out of an
      eight-hour workday as well as sitting for six hours out of an eight-
      hour workday with normal breaks. She requires a sit/stand option
      at her work station such that she would not be off task more than
      10% of the work period with a frequency of 30 minutes on
      average. Further, she requires the use of a hand held assistive
      device while walking on uneven terrain or for prolonged
      ambulation of more than five minutes at one time. She is restricted
      from climbing ladders, ropes or scaffolds but remains capable of
      occasional stooping, kneeling, crouching and crawling as well as
      frequent climbing of ramps and stairs and balancing. She is limited
      to frequent overhead reaching with the non-dominant left upper
      extremity. Lastly, she is to have occasional exposure to extreme
      cold and excessive vibration such as construction vibration.


                                        2
AR 26. Based on Plaintiff’s RFC, the ALJ determined that she could perform
her past relevant work as a customer service representative (DOT 219.362-010)
and payroll clerk (DOT 215.382-014). See AR 30. Accordingly, the ALJ
determined that Plaintiff was not disabled within the meaning of the Social
Security Act. See AR 30-31.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-8. This action
followed. See Dkt. 1.
                                   DISCUSSION
      Plaintiff takes issue with the ALJ’s assessment of her migraines and
subjective symptom testimony. See Dkt. 17, Joint Statement (“JS”) at 4.
      Plaintiff’s Migraines
      Plaintiff argues that the ALJ erred by not including limitations resulting
from her migraine headaches. See JS at 5-6. The ALJ found that the record did
not fully support Plaintiff’s complaints: “the record only shows one notation of
a diagnosis for migraines in her records. As such, there is no evidence showing
that she frequently complained about head pain or was prescribed migraine
medication.” AR 28. Nevertheless, “in great deference to the claimant,” the
ALJ found that Plaintiff’s migraine disorder was severe. Id.
      A claimant’s RFC is what the claimant is capable of doing despite his or
her mental and physical limitations. See Valentine v. Comm’r Soc. Sec.
Admin., 574 F.3d 685, 689 (9th Cir. 2009). The ALJ must consider all relevant
evidence in formulating an RFC, and “an RFC that fails to take into account a
claimant’s limitations is defective.” Id. at 690. The ALJ’s findings may be set
aside if not supported by substantial evidence. See McCartey v. Massanari, 298
F.3d 1072, 1075 (9th Cir. 2002).
      Substantial evidence supports the ALJ’s findings. Plaintiff maintains her
migraines were repeatedly referenced in the medical evidence. See JS at 6. But


                                        3
the treatment records cited by Plaintiff merely indicate she was at some point
diagnosed with migraines with an aura. See, e.g., AR 250 (listing
“MIGRAINE W AURA” under “Patient Active Problem List”), 283 (same),
296 (same), 305 (same), 321 (same), 384 (same), 386 (same), 400 (same). The
records do not show that Plaintiff was presently suffering from—or being
treated for—migraines. Indeed, Plaintiff’s frequent physical examinations
make virtually no mention (either by Plaintiff or her doctors) of any migraines
or migraine-related symptoms. Instead, Plaintiff’s migraine complaints come
primarily from her subjective testimony, which as discussed below, the ALJ
properly discounted.
      Plaintiff also argues that the ALJ should have developed the record
further as to how her migraines would impact her ability to work. See JS at 6.
But it was Plaintiff’s duty to prove that she was disabled. See Mayes v.
Massanari, 276 F.3d 453, 459 (9th Cir. 2001) (citing 20 C.F.R. § 404.1512(a)).
The ALJ’s duty to develop the record further is triggered “only when there is
ambiguous evidence or when the record is inadequate to allow for proper
evaluation of the evidence.” Id. at 460-61. There is no indication here that the
record before the ALJ was either ambiguous or inadequate.
      Subjective Symptom Testimony
      At the hearing, Plaintiff testified that she was unable to work due to
lower back pain with radiating pain down her right leg, left shoulder pain, right
hand pain, migraines, and side effects from medication including drowsiness
and dizziness. See AR 45, 46, 49, 50. She testified that she wore a sling for her
left shoulder and a right wrist brace. See AR 40, 41. Plaintiff testified that she
relied on her family for help with cooking, household tasks, grocery shopping,
and driving. See AR 41-43. Plaintiff stated she could sit for five to ten minutes
before becoming uncomfortable. See AR 46. Plaintiff submitted several reports



                                         4
that mostly mirrored her hearing testimony. See AR 189-91, 207-18. The ALJ
found that Plaintiff’s allegations were less than fully credible. See AR 28-29.
      The Court engages in a two-step analysis to review the ALJ’s evaluation
of a claimant’s symptom testimony. “First, the ALJ must determine whether
the claimant has presented objective medical evidence of an underlying
impairment ‘which could reasonably be expected to produce the pain or other
symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)
(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)). “If
the claimant satisfies the first step of this analysis, and there is no evidence of
malingering, ‘the ALJ can reject the claimant’s testimony about the severity of
her symptoms only by offering specific, clear and convincing reasons for doing
so.’” Id. at 1014-15 (quoting Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
1996)). “General findings are insufficient; rather, the ALJ must identify what
testimony is not credible and what evidence undermines the claimant’s
complaints.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998). If the
ALJ’s credibility finding is supported by substantial evidence in the record, the
reviewing court “may not engage in second-guessing.” Thomas v. Barnhart,
278 F.3d 947, 959 (9th Cir. 2002).
      Here, the ALJ gave clear and convincing reasons supported by the
record to discount Plaintiff’s credibility. The ALJ found that the medical
evidence of record did not support Plaintiff’s subjective complaints, given the
gaps in treatment and unremarkable clinical and objective findings. The ALJ
noted that Plaintiff initially complained about back pain in January 2013. See
AR 237. After being prescribed medication, Plaintiff improved such that she
had a negative straight leg-raising test and a normal gait. See AR 272-75.
Plaintiff complained about back pain again in April 2013 with an examination
that showed unremarkable findings, including normal motor strength,
sensation, and gait, as well as a negative straight leg-raising test. See AR 275-


                                          5
80. Over a year later, in June 2014, Plaintiff again complained of back pain but
had a mostly unremarkable physical examination. See AR 345-46. Indeed,
Plaintiff’s physician stated there was no need for an MRI and recommended
physical therapy. See AR 346. A few days later, Plaintiff requested and
received an MRI, which showed degenerative disc disease at the L4-L5 level
with bilateral foraminal narrowing and otherwise unremarkable findings. See
AR 353-56, 358, 359. Another year passed before Plaintiff again complained of
back pain; she was advised to exercise and referred to physical therapy. See
AR 464-66.
      Regarding Plaintiff’s shoulder, the ALJ noted that Plaintiff did not seek
treatment until February 2014. See AR 296. An x-ray showed mild
osteoarthritis and Plaintiff was prescribed a sling, medication, and ice
treatments. See AR 306-08. In May 2014, Plaintiff reported mild pain and was
referred for physical therapy. See AR 321, 322. Plaintiff complained about
shoulder pain only one more time in January 2015 with unremarkable clinical
findings and was prescribed medication. See AR 451-47. These significant gaps
in treatment are “powerful evidence” the ALJ was permitted to consider in
assessing Plaintiff’s credibility. See Burch v. Barnhart, 400 F.3d 676, 679 (9th
Cir. 2005).
      The ALJ also noted Plaintiff’s unwillingness to follow prescribed
treatments and recommendations. The Ninth Circuit has long held that in
assessing a claimant’s credibility, “the ALJ may properly rely on unexplained
or inadequately explained failure to seek treatment or to follow a prescribed
course of treatment.” Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012)
(citation omitted). The record here is filled with instances where Plaintiff did
not follow her treatment as prescribed and instead repeatedly declined or
ignored recommended treatment options. See, e.g., AR 356 (noting that
Plaintiff was “not interested in further back treatments”), 404 (“[P]atient has


                                        6
not been compliant with the physical therapy plan of care”). In fact, Plaintiff
failed to attend her prescribed physical therapy sessions for her shoulder on so
many occasions that her therapist discharged her from the program. See AR
404 (noting that Plaintiff was discharged for “fail[ing] to follow up with
therapy”). Plaintiff offers no medical evidence that her refusal was attributable
to anything other than her own personal preference.
                                 CONCLUSION
      For the reasons stated above, the decision of the Social Security
Commissioner is affirmed and this action is dismissed with prejudice.



Date: January 18, 2019                      ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge




                                        7
